Citation Nr: 1414160	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include residuals of shrapnel wounds.  


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk






INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony during a hearing before a Decision Review Officer at the RO in May 2012.  He and his daughter provided testimony during a hearing before the Board in July 2013.  Transcripts of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was remanded by the Board in September 2013 for additional development.  Unfortunately, that development has not yet been completed and the claim must be remanded again.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its remand, the Board requested an opinion as to whether any currently diagnosed hand disability, to include osteoarthritis, carpal tunnel syndrome, chondrocalcinosis (CPPD), peripheral neuropathy, and retained metal fragments was etiologically related to service.  A subsequent VA examination, which was conducted in December 2013, is inadequate.  

Regarding peripheral neuropathy, the examiner opined that the disability could not be related to service because the Veteran's numbness and tingling did not begin during service.  However, as the examiner's report notes, the Veteran reported in a July 2009 statement that the numbness in his hands began while stationed at Fort Bragg.  He also reported that his hands were numb while stationed at Fort Riley, where he competed in rifle competitions.  

Regarding degenerative arthritis and CPPD, in providing a negative etiology opinion the examiner noted that the Veteran denied any specific in-service injury; however, the examiner failed to discuss the Veteran's reports that he began to experience significant bilateral hand pain during service and that he does not remember what happened following his participation in Operation Flashburn.  

Upon remand, the Board requests that the December 2013 examiner provide an amended opinion which considers the Veteran's reports of numbness as well as pain in his hands during service.  If the same examiner is not available, a new VA examination or opinion must be provided.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the claim back to the December 2013 VA examiner for consideration of the Veteran's reports regarding numbness and pain during service and an amended etiology opinion.  If the same examiner is not available, provide the Veteran with a new VA examination and opinion consistent with this and the September 2013 Board remands. 

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


